DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-27 and 75-76 are pending.  Claims 1 and 3 are amended.  Claim 2 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 1, 3-27 and 75-76 are being examined on the merits in the present action. 
Response to Amendments/Arguments
Applicant's amendment and arguments filed 9/13/2021 with respect to the rejection of present claims 1, 4-14, 17-20, 23-26 and 75-76 under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2010/0204800; “Thomas”) in view of Corcoran et al. (US 6,656,206; “Corcoran”) have been fully considered, but they are not persuasive. 
Applicant contends that Thomas in view of Corcoran does not teach an article as instantly claimed in claim 1 (remarks, page 8), and Thomas does not teach a dehydrated article as instantly claimed in claim 3 (remarks, page 9), because the cited references do not teach or make obvious the recited combination of properties recited in claims 1 and 3. 
In response, Applicant's arguments have been fully considered, but they are not found persuasive for at least the following reasons. In the present case, it is noted that Thomas teaches an article and a dehydrated article (para [0008]-[0014]) comprising a different than the first water soluble polymer positioned within at least a portion of the plurality of pores (para [0008] [0012]). Thomas teaches that suitable materials for its first water-swellable polymer and its second water-swellable polymer include (para [0011] [0012]) polyvinyl alcohol, polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer as that of the instant application (see instant claims 20 and 23).
Thomas does not specifically teach the swelling characteristic of its polymeric material in the specific manner as instantly claimed in claims 1 and 3 (i.e., “is configured to swell in an amount greater than or equal to 5 w/w% and less than or equal to 50 w/w% from a dehydrated state to an equilibrium water content state in less than 60 minutes at 25 C”). However, as discussed above, the polymeric material of Thomas are the same as that of the instant application, i.e., suitable materials for its first water-swellable polymer and its second water-swellable polymer of Thomas include (para [0011] [0012]) polyvinyl alcohol, polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer of the polymeric material as that of the instant application. Further, it is noted that Thomas teaches rehydrating its article from a dehydrated state (para [0014]). 
It would have been obvious to a person of ordinary skill in the art to adjust the water content of the polymeric material of Thomas in a dehydrated state through routine 
Further, because the article of Thomas and the instantly claimed article are identical or substantially identical in composition (as discussed above, that the suitable materials for the first water-swellable polymer and the second water-swellable polymer for the article of Thomas are polyvinyl alcohol, polyethylene glycol, etc., para [0011] [0012] of Thomas), which are the same materials as the first water soluble polymer and the second water soluble polymer as that of the instant application), it is reasonable to expect that the article of Thomas would possess the same or similar properties including the Young’s elastic modulus property as the instantly claimed, i.e., having a Young's elastic modulus of greater than or equal to 500 MPa in a dehydrated state and a Young's elastic modulus of less than or equal to 300 MPa and greater than or equal to 5 MPa at an equilibrium water content state. “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.  
The rejections below are updated to address the present claims.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-14, 17-20, 23-26 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2010/0204800; “Thomas”) in view of Corcoran et al. (US 6,656,206; “Corcoran”).
Regarding claims 1, 20 and 23, Thomas teaches an article (para [0008]-[0014]), comprising: 
 - a polymeric material comprising a first water soluble polymer having a plurality of pores (para [0008] [0012]); and 
 - a second water soluble polymer different than the first water soluble polymer positioned within at least a portion of the plurality of pores (para [0008] [0012], second water-swellable material being different than the first water-swellable material, meeting the claimed limitations). Thomas teaches that suitable materials for its first water-swellable polymer and its second water-swellable polymer include (para [0011] [0012]) polyvinyl alcohol, polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer as that of the instant application, and meeting the claimed material limitations of instant claims 20 and 23. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for 
Thomas does not specifically teach the swelling characteristic of its polymeric material in the specific manner as instantly claimed. However, as discussed above, the polymeric material of Thomas are the same as that of the instant application, i.e., suitable materials for its first water-swellable polymer and its second water-swellable polymer of Thomas include (para [0011] [0012]) polyvinyl alcohol, polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer of the polymeric material as that of the instant application. Further, it is noted that Thomas teaches rehydrating its article from a dehydrated state (para [0014]). 
It would have been obvious to a person of ordinary skill in the art to adjust the water content of the polymeric material of Thomas in a dehydrated state through routine experimentation in order to achieve the desired swell properties of article depending on its intended applications (i.e., the amount it would swell from a dehydrated state in water or saline, and/or the time, for example, capable to swell in an amount greater than or equal to 5 w/w% and less than or equal to 50 w/w% from a dehydrated state to an equilibrium water content state in less than 60 minutes at 25 C as in instant claim 1. 
Further, because the article of Thomas and the instantly claimed article are identical or substantially identical in composition (as discussed above, that the suitable materials for the first water-swellable polymer and the second water-swellable polymer for the article of Thomas are polyvinyl alcohol, polyethylene glycol, etc., para [0011]  “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.  
Thomas does not specifically state that its article is substantially non-thrombogenic, as instantly claimed.  
Corcoran teaches a biomaterial, in particular a non-thrombogenic polyvinyl alcohol (PVA) foam, useful in various medical applications and for making medical device (col. 1, lines 10-40, col. 13, lines 30-38).  Corcoran teaches its non-thrombogenic polyvinyl alcohol (PVA) foam that includes heparin minimizes blood clotting and has long lasting non-thrombogenic properties (col. 1, lines 15-18, col. 2, lines 20-30).  
It would have been obvious to one of ordinary skill in the art to modify the article of Thomas in view the teachings of Corcoran, to use the non-thrombogenic polyvinyl alcohol (PVA) foam taught by Corcoran, to provide an improved article for biomedical purpose that minimizes blood clotting and has long lasting non-thrombogenic properties 
Regarding claim 4, Thomas teaches that the pore size can be controlled to any desired size (para [0017]). Absent a showing of criticality with respect to pore size (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the pore size through routine experimentation in order to achieve the desired properties of the first water soluble polymer that having a plurality of pores, which would have arrived at a workable meant pore size that falls within the broad range as instantly claimed.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
Regarding claim 5, Thomas teaches that the pores diameter/size can be controlled to any desired size and shape (para [0017]). Absent a showing of criticality with respect to pores diameter (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the pores size through routine experimentation in order to achieve the desired properties of the first water soluble polymer that having a plurality of pores, which would have arrived at a workable pores diameter that falls within the broad range as instantly claimed.  Further, it would have been obvious to a person of ordinary skill in the art to adjust the amount of pores having the desired pores diameter through routine experimentation in order to achieve the desired properties of the first water soluble polymer that having a plurality of pores, which would have arrived at a workable amount that falls within the broad range as instantly claimed.  It has been held that discovering an optimum value of a result 
Regarding claims 6, 10-14 and 18, those claims are each directed to certain properties of the claimed article. Thomas does not specifically state its article’s porosity, or Young's elastic modulus, or average surface roughness (Ra), or the coefficient of friction, water contact angle in the specific manner as instantly claimed.  
However, it is reasonable to expect that the article of Thomas would possess the same or similar properties as the instantly claimed, because the article of Thomas and the instantly claimed article are identical or substantially identical in composition (as discussed above, that the suitable materials for the first water-swellable polymer and the second water-swellable polymer for the article of Thomas are polyvinyl alcohol, polyethylene glycol, etc. (para [0011] [0012] of Thomas), which are the same materials as the first water soluble polymer and the second water soluble polymer as that of the instant application). “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.  
Regarding claims 7-9, Thomas does not specifically teach the swelling characteristic of its polymeric material in the specific manner as instantly claimed. However, the polymeric material of Thomas are the same as that of the instant application, i.e., suitable materials for its first water-swellable polymer and its second  polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer of the polymeric material as that of the instant application. Further, it is noted that Thomas teaches rehydrating its article from a dehydrated state (para [0014]). 
It would have been obvious to a person of ordinary skill in the art to adjust the water content of the polymeric material of Thomas in a dehydrated state through routine experimentation in order to achieve the desired swell properties of article depending on its intended applications (i.e., the amount it would swell from a dehydrated state in water or saline, and/or the time, for example, capable to swell in an amount greater than or equal to 5 w/w% and less than or equal to 50 w/w% from a dehydrated state to an equilibrium water content state as in claim 7, i.e., swelling occurs in less than or equal to 60 minutes in water as in claim 8, i.e., swelling occurs in less than or equal to 60 minutes in saline as in claim 9, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 17, Biggins teaches in its article, the first water soluble polymer is present at ratio of 100:0 to 0:100, which range falls within the instantly claimed range of 20 w/w% and less than or equal to 95 w/w%. 
Regarding claim 19, Thomas teaches that crosslinking can occur by radiation (para [0030]), and Thomas does not teach or require that its first water soluble polymer must include covalent crosslinking agents, and thus is considered as meeting the claimed limitations. 
Regarding claims 24-25, Thomas teaches its multi polymer hydrogel article can be formed in to any desired shape, cylindrical shapes, rods, etc. (para [0019] [0020] [0029]), and is suitable for use in a wide variety of bio-medical applications including tissue replacement and pharmaceutical application (i.e., a drug delivery device) (para [0031]), considered as meeting the claimed limitations. 
Regarding claim 26, Thomas teaches that in its article, the second water soluble polymer is positioned within the first water soluble polymer (para [0022]), considered as meeting the claimed limitations. 
Regarding claims 75-76, Thomas teaches its article comprises suitable surfactants such as polyethylene glycol (para [0019]), meeting the claimed limitations. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Corcoran as applied to claim 1, in view of Peppas et al. ("Semicrystalline poly (vinyl alcohol) films and their blends with poly (acrylic acid) and poly (ethylene glycol) for drug delivery applications." Journal of Drug Delivery Science and Technology 14.4 (2004): 291-297, cited by applicant; “Peppas”).
The limitations of claim 1 are taught by Thomas and Corcoran as discussed above. 
Regarding claims 21-22, modified Thomas does not specifically teach the inclusion of a mixture of the first water soluble polymer and a third water soluble polymer as instantly claimed. 
  Peppas relates to semicrystalline PVA films and their blends (title/abstract).  Peppas teaches that polymers such as poly(acrylic acid) (PAA) and poly(ethylene glycol) (PEG) (which is the same material as the third water soluble polymer as that of the instant application, see instant claim 22) can be blended with PVA to impart additional properties such as pH sensitivity or improved blood response (page 291, left column). Peppas teaches that the addition of PEG increases the stability of PVA hydrogels during swelling (page 292, left column). 
It would have been obvious to one of ordinary skill in the art to modify the modified Thomas in view the teachings of Peppas, to add poly(ethylene glycol) (PEG) to the first water soluble polymer of Thomas that is of PVA, to provide an improved article for biomedical purpose that is more stable during swelling and exhibited increased blood compatibility as taught by Peppas, which would have predictably arrived at a satisfactory article that is the same as instantly claimed, i.e., in claims 21-22.  
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Corcoran as applied to claim 1, further in view of Richard (US 2008/0160062). 
The limitations of claim 1 are taught by Thomas and Corcoran as discussed above. 
Regarding claim 27, modified Thomas does not specifically teach the inclusion of a therapeutic agent to the bulk of the first water-soluble polymer (i.e., PVA) as instantly claimed. 
Richard teaches an implantable medical device such as a catheter made of water-soluble polymer (i.e., PVA) (para [0009] [0017] [0021]). Richard teaches the addition of the therapeutic agent to the water-soluble polymer to treat medical condition as desired (PVA) (para [0004] [0045] [0046]) and teach to include suitable amount of the therapeutic agent depending on the intended applications, such as to include therapeutic agent in amount of about 1% (para [0045] [0046]). 
It would have been obvious to one of ordinary skill in the art to modify Thomas in view the teachings of Richard, to include in the first water-soluble polymer of Thomas with the therapeutic agent taught by Richard, to provide an article with improved therapeutic effect. 
It would have been obvious to a person of ordinary skill in the art to adjust the amount of the therapeutic agent through routine experimentation in order to achieve the desired therapeutic properties of the article once produced, which would have arrived at workable amount that falls within the broad range as instantly claimed.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Corcoran as applied to claim 1 above, further in view of Labib et al. (US 2018/0200185; “Labib”). 
The limitations of claim 1 are taught by Thomas and Corcoran as discussed above. 
Regarding claims 15-16, modified Thomas does not specifically teach the inclusion of an osmotic agent as instantly claimed. 
Labib teaches an implantable medical device such as a catheter made of water-soluble polymer (i.e., PVA) (para [0109] [0546]). Labib teaches the addition of suitable osmotic agent, and teaches that sulfate, sodium chloride are among the known suitable osmotic agent (para [0719]). 
It would have been obvious to one of ordinary skill in the art to modify the modified article of Thomas in view the teachings of Labib, to include suitable osmotic agent as taught by Labib such as sulfate, or sodium chloride (para [0719]), to provide an article with improved osmotic effect. One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2010/0204800; “Thomas”). 
Regarding claim 3, Thomas teaches a dehydrated article (para [0014] [0020], Thomas teaches dehydrating its article, i.e., dehydrated article), comprising: 
 - a polymeric material comprising a first water soluble polymer
 - a second water soluble polymer different than the first water soluble polymer positioned within at least a portion of the plurality of pores (para [0008] [0012], [0014] [0020], second water-swellable material being different than the first water-swellable material, meeting the claimed limitations). Thomas teaches that suitable materials for its first water-swellable polymer and its second water-swellable polymer include (para [0011] [0012]) polyvinyl alcohol, polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer as that of the instant application. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Thomas does not specifically teach the water content of its article in a dehydrated state. However, it is noted that Thomas teaches the dehydrating, i.e., removing water, could be partial to complete removal as desired, and thus, the amount of water content of the polymeric material in a dehydrated state can be controlled (para [0020]).  It would have been obvious to a person of ordinary skill in the art to adjust the water content of the polymeric material in a dehydrated state through routine experimentation in order to achieve the desired properties of article, which would have arrived at a workable water content that falls within the broad range as instantly claimed, i.e., less than 5% and greater than 0.1%.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
Thomas does not specifically teach the swell characteristic of its polymeric material in the specific manner as instantly claimed. However, the polymeric material of Thomas are the same as that of the instant application, i.e., suitable materials for its first water-swellable polymer and its second water-swellable polymer of Thomas include (para [0011] [0012]) polyvinyl alcohol, polyethylene glycol, polyvinyl pyrrolidone, polyhydroxymethyl methacrylate, polyacrylic acid, and combinations thereof, which are the same materials as the first water soluble polymer and the second water soluble polymer of the polymeric material as that of the instant application. Further, it is noted that Thomas teaches rehydrating its article from a dehydrated state (para [0014]). 
It would have been obvious to a person of ordinary skill in the art to adjust the water content of the polymeric material of Thomas in a dehydrated state through routine experimentation in order to achieve the desired swell properties of article depending on its intended applications (i.e., the amount it would swell from a dehydrated state in water or saline, and/or the time, for example, capable to swell in an amount greater than or equal to 5 w/w% and less than or equal to 50 w/w% from a dehydrated state to an equilibrium water content state in less than or equal to 60 minutes at 25 °C., and such variations are predictable to one of ordinary skill in the art. 
Further, because the article of Thomas and the instantly claimed article are identical or substantially identical in composition (as discussed above, that the suitable materials for the first water-swellable polymer and the second water-swellable polymer for the article of Thomas are polyvinyl alcohol, polyethylene glycol, etc., para [0011] [0012] of Thomas), which are the same materials as the first water soluble polymer and the second water soluble polymer as that of the instant application), it is reasonable to  “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 57127212918935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782